 

LIGHTYEAR NETWORK SOLUTIONS, INC.

RETENTION AGREEMENT

 

This RETENTION AGREEMENT (“Agreement”), is entered into effective as of May 13,
2013, (the “Effective Date”) between Lightyear Network Solutions, Inc. (the
“Company”), a Nevada corporation, having its principal place of business located
at 1901 Eastpoint Parkway, Louisville, KY 40223, and Randy Ammon, a Kentucky
resident (the “Executive”).

 

Recitals

 

WHEREAS, Company currently employs Executive subject to the terms and conditions
of that certain employment agreement, dated as of April 29, 2010 (the
“Employment Agreement”);

 

WHEREAS, the Company has negotiated and entered into an Asset Purchase Agreement
(the “APA”) with Birch Communications, Inc. (“Birch”) pursuant to which the
Company will sell substantially all of its assets to Birch (the “Sale”);

 

WHEREAS, subsequent to consummation of the Sale and pursuant to a plan of
dissolution, the Company will liquidate and wind-up its affairs (the
“Post-Closing Actions”);

 

WHEREAS, the Company will require certain assistance and expertise from
Executive beyond the scope of Executive’s Employment Agreement (the
“Transitional Actions”) in order to consummate the Sale, implement the plan of
dissolution and complete the Post-Closing Actions;

 

WHEREAS, the Company desires that the Executive remain employed with the Company
for some period of time to provide Transitional Actions in connection with the
transition of assets to Birch, implementation of the plan of dissolution, and in
furtherance of the Company’s Post-Closing Activities;

 

WHEREAS, in light of the foregoing, the Parties hereby desire to enter into this
Retention Agreement, and the Parties desire that this Retention Agreement
terminate and supersede Executive’s Employment Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.          Retention Payments upon Termination of Employment.

 

(a)Provided Executive maintains employment with the Company until such time as
the Company decides to terminate Executive’s employment with the Company
(“Employment Termination Date”), the Executive shall be entitled to a one-time
retention payment in an amount equal to One Hundred Eighty Thousand Dollars
($180,000.00) (the “Retention Payment”), to be paid in accordance with the
Company’s normal payroll practices, but in no event later than 15 days from the
Employment Termination Date; notwithstanding the foregoing, this Section 1(a)
shall not apply if Executive qualifies for a Retention Payment pursuant to
Section 1(c) or a Partial Retention Payment pursuant to Section 1(b) of this
Agreement.

 

-1-

 

 

(b)Provided Executive maintains employment with the Company until such time as
the Company consummates the Sale of its assets to Birch, including but not
limited to satisfaction or waiver of all terms and conditions of the APA (the
“Post-Closing Termination Date”), the Executive shall be entitled to a partial
retention payment in an amount equal to Ninety Thousand Dollars ($90,000.00)
(the “Partial Retention Payment”), to be paid in accordance with the Company’s
normal payroll practices; notwithstanding the foregoing, this Section 1(b) shall
not apply if Executive qualifies for a Retention Payment pursuant to either
Section 1(a) or Section 1(c) of this Agreement.

 

(c)Provided Executive maintains employment with the Company until such time as
the Company (1) executes the Sale of its assets to Birch, including but not
limited to fulfillment of all terms and conditions of the APA, (2) implements
the plan of dissolution, and (3) completes all Post-Closing Actions, including
but not limited to liquidation and winding up of the Company affairs (the
“Post-Liquidation Termination Date”), the Executive shall be entitled to a
Retention Payment in an amount equal to One Hundred Eighty Thousand Dollars
($180,000.00), to be paid in accordance with the Company’s normal payroll
practices, but in no event later than 15 days from the Post-Liquidation
Termination Date; notwithstanding the foregoing, this Section 1(c) shall not
apply if Executive qualifies for a Retention Payment pursuant to Section 1(a) or
a Partial Retention Payment pursuant to Section 1(b) of this Agreement.

 

(d)Notwithstanding paragraphs (a) through (c) above, the Executive shall not be
entitled to any Retention Payment or Partial Retention Payment if (i) Executive
terminates employment with the Company prior to the Post-Closing Termination
Date, (ii) Executive’s employment is terminated at any time by the Company for
Cause (as defined below) or a violation of Section 7 below, or (iii) the
Executive is offered and accepts employment with Birch. Termination by the
Company of the Executive’s employment for “Cause” shall mean termination upon
(a) the willful and continued failure by the Executive substantially to perform
his/her duties with the Company after written demand for substantial performance
has been delivered to the Executive by the Company; (b) the willful engaging by
the Executive in gross misconduct materially and demonstrably injurious to the
Company; (c) breach of fiduciary duty involving personal profit; or (d)
violation of any law, rule or regulation other than traffic violations or
similar minor offenses.

 

(e)Following any termination of employment, Executive shall be entitled to (i)
the monetary equivalent value of the continuation of paid health benefits
through December 31, 2013 (to be paid at the time of payment of any Retention
Payment or Partial Retention Payment), and (ii) conversion or continuation
rights with respect to employee benefit plans, including but not limited to any
rights under applicable law.  Notwithstanding the foregoing, any vacation and
sick leave accrual will cease as of the date of termination of the Executive’s
employment. The Parties acknowledge that in no event shall any payment under
this Section 1(e) be made later than March 14, 2014.

 



-2-

 

 

(f)For the removal of all doubt, it is intended that Executive may qualify for
and be paid pursuant to only one of the retention provisions in the above
paragraphs (a) through (c), such that if Executive receives a Partial Retention
Payment or a Retention Payment under one paragraph of this Section 1, he will
not be entitled to a Partial Retention Payment or a Retention Payment under any
other paragraph.

 

2.          Non-Solicitation. During his employment with the Company and for one
year thereafter, subject to and including any applicable provisions in the APA,
the Executive will not directly or indirectly solicit or attempt to solicit any
customer, agent, representative, supplier or other business relation of the
Company or any subsidiary, to (i) change its telecommunication provider, or (ii)
cease doing business with the Company or Birch.

 

3.          Term. The term of this Agreement (the “Term”) shall commence as of
the Effective Date and shall end upon the termination of the Executive’s
employment with the Company.

 

4.          Withholding.         All amounts paid under this Agreement will be
taxable to Executive when paid. The Company will withhold any and all amounts
required by applicable law, including federal and state income taxes, Social
Security and Medicare taxes and any other required taxes, from all retention
payments.

 

5.          Other Arrangements.         Executive acknowledges that this
Agreement is the sole agreement governing retention benefits to Executive.
Executive shall not participate in any other retention arrangements maintained
by the Company in any form whatsoever. Executive and Company further acknowledge
that as of the Effective Date, this Agreement shall supersede Executive’s
Employment Agreement. Notwithstanding the foregoing, the Parties hereby agree
and acknowledge that nothing in this Agreement shall be deemed to trigger any of
the provisions of Section 4 of the Employment Agreement.

 

6.          Required Release.         Executive agrees, as a condition precedent
to the payment of any Retention Payment under this Agreement, that he will
execute any and all releases requested by the Company, including any release
which absolutely extinguishes all past or present legal or equitable claims
against the Company or its employees, whether arising out of employment,
separation from employment, or otherwise.

 

-3-

 

 

7.          Confidentiality. The Executive acknowledges and agrees that the
contents of this Agreement and all communications, oral or written, concerning
this Agreement are confidential and that the Executive will not disclose them to
any third party except his/her financial advisors, attorneys, and appropriate
governmental agencies which may require this information. The Executive may only
discuss this Agreement with members of the Company’s Board of Directors. If the
terms of this Agreement are disclosed by Executive in violation of this section
at any time, the Company may (i) terminate the Executive’s employment, (ii) void
this Retention Agreement such that the Company shall have no obligation to make
any Retention Payment, and (iii) seek any further damages and remedies to which
the Company may be legally entitled. Executive acknowledges and agrees that the
provisions of this Section 7 shall remain in place for one (1) year following
termination of Executive’s employment with the Company. The Executive
acknowledges that the Company is not required to keep the contents of this
Agreement confidential.

 

8.           Miscellaneous.

 

(a)          Notices. All notices, demands or other communications to be given
or delivered by reason of the provisions of this Agreement will be in writing
and will be deemed to have been given (i) on the date of personal delivery to
the recipient or an officer of the recipient, or (ii) when properly deposited
for delivery by a nationally recognized commercial overnight delivery service,
prepaid, or by deposit in the United States mail, certified or registered mail,
postage prepaid, return receipt requested addressed to the Executive at his
address in the Company’s records and to the Company at the address of its
principal corporate offices (Attention: Legal Department), or to such other
address or to the attention of such other person as the recipient party has
specified by prior written notice to the sending party.

 

(b)          Consent to Amendments. No modification, amendment or waiver of any
provision of this Agreement will be effective against any party hereto unless
such modification, amendment or waiver is approved in writing by such party. No
other course of dealing among the Company and Executive or any delay in
exercising any rights hereunder will operate as a waiver by any of the parties
hereto of any rights hereunder.

 

(c)          Successors and Assigns. All covenants and agreements contained in
this Agreement by or on behalf of any of the parties hereto will bind and inure
to the benefit of the respective successors and assigns of the parties hereto
whether so expressed or not.

 

(d)          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement.

 

(e)          Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, any one of which need not contain the signatures of more
than one party, but all such counterparts taken together will constitute one and
the same Agreement.

 

(f)          Descriptive Headings; Interpretation. The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement. The use of the word “including” in this
Agreement will be by way of example rather than by limitation.

 



-4-

 

 

(g)          Governing Law. This Agreement shall be interpreted, enforced and
governed by the laws of the Commonwealth of Kentucky. If, for any reason, any
part(s) or language within any part(s) of this Agreement shall be deemed invalid
or unenforceable, all remaining parts shall remain binding and in full force and
effect.

 

(h)          Jurisdiction. Each of the parties hereto (i) consents to submit
itself to the personal jurisdiction of any federal or state court located in
Jefferson County, Kentucky in the event any dispute arises out of this Agreement
or any of the transactions contemplated hereby, (ii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court and (iii) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated hereby in any
Court other than a federal or state court sitting in Jefferson County, Kentucky,
as applicable.

 

(i)          Entire Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement and the other agreements referred to in this Agreement
embody the complete agreement and understanding among the parties to this
Agreement with respect to the subject matter of this Agreement, and supersede
and preempt any prior understandings, agreements, or representations by or among
the parties or their predecessors, written or oral, which may have related to
the subject matter of this Agreement in any way.

 

(j)          Attorney’s Fees. In the event that Company or Executive should
bring suit against the other in respect to any matters provided for in this
Agreement, the prevailing party shall be entitled to recover from the other
party its reasonable attorney’s fees and costs in connection with such suit.

 

(k)          Survival. Sections 2 and 7 shall survive the expiration or
termination of this Agreement.

 

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK; SIGNATURES APPEAR ON THE
FOLLOWING PAGE]

 

-5-

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

Lightyear Network Solutions, Inc. Executive     By: /s/ Stephen M. Lochmueller
/s/ Randy Ammon     Title: CEO Print Name: Randy Ammon     Date: May 13, 2013
Date: May 13, 2013      



-6-

 

